NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3334-19

SIMON COULL,

          Plaintiff-Appellant,

v.

NANCY AMSTER-COULL,

     Defendant-Respondent.
__________________________

                   Argued July 27, 2021 – Decided September 1, 2021

                   Before Judges Rothstadt and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Union County, Docket
                   No. FM-20-1682-10.

                   Simon Coull, appellant, argued the cause pro se.

                   Marlyn E. Quinn argued the cause for respondent.

PER CURIAM

          In this post-judgment matrimonial matter, plaintiff Simon Coull appeals

from the March 9, 2020 order denying his request for a plenary hearing, as well
as a reduction in his support and life insurance obligations, and awarding

defendant Nancy Amster-Coull counsel fees. We affirm, substantially for the

reasons set forth in Judge Thomas K. Isenhour's cogent and thoughtful opinion.

We add the following comments.

      The parties were married in 1990 and have two adult children, ages

twenty-five and twenty-three. The parties entered into a comprehensive marital

settlement agreement (MSA) in 2011, which was incorporated into their 2012

judgment of divorce (JOD). Under the MSA, plaintiff was ordered to pay

limited duration alimony of $5000 per month and child support of $2000 per

month.   His support obligations were based on imputed income to him of

$240,000 per year and actual income to defendant of $60,000 per year.

      After unsuccessfully moving to vacate the JOD in 2013, plaintiff sought

to modify his support obligations the following year. Because the trial court

determined plaintiff established a prima facie case of changed circumstances in

2014, it directed the parties to exchange discovery and participate in mediation.

      On December 22, 2015, the parties entered into a consent order whereby,

effective October 1, 2015, plaintiff's alimony obligation was reduced to $4000

per month, his child support obligation was reduced to $1577 per month, and he

agreed to make a monthly payment of $100 toward the cost of a life insurance


                                                                           A-3334-19
                                       2
policy maintained by defendant for the benefit of her and the children. The

parties also agreed plaintiff's child support obligation would be reduced to

$1000 per month on September 1, 2016, when both children would be attending

college, and would automatically drop to $750 per month once the oldest child

was emancipated.1 The consent order provided, in part, that plaintiff's modified

support obligations were calculated based on him having an income of $193,000

per year and defendant earning $62,972 per year. However, the consent order

also stated "[t]he parties have been unable to agree to [p]laintiff's [level of]

income but were willing to agree to the support amounts contained herein."

Additionally, it reflected that all provisions in the MSA which were "not

inconsistent with the . . . provisions" of the consent order "shall remain in full

force and effect."

      In October 2019, plaintiff again moved to modify his support obligations ,

claiming he had experienced a significant decline in income as a

cinematographer. In support of his application, plaintiff provided an updated

case information statement (CIS) and a letter from his forensic accountant, who



1
  Plaintiff certified in October 2019 that, consistent with the terms of the consent
order, his child support obligation had reduced to $750 per month because the
parties' oldest child was emancipated and the youngest child was in her final
year of college. The youngest child was due to graduate in May 2020.
                                                                              A-3334-19
                                         3
concluded plaintiff's average pre-tax cash flow for 2017 and 2018 was

approximately $90,000. The accountant observed this two-year average was

"approximately $150,000 lower than the imputed income of $240,000 ascribed

to [plaintiff]" in the 2011 MSA.

        Defendant opposed plaintiff's modification motion, arguing he had not

demonstrated a change of circumstances since 2015 and had "not provided the

documentation required to be filed in connection with a motion for modification

of support by a self-employed individual." She also filed a cross motion to

enforce plaintiff's support obligations and requested an award of counsel fees.

        At oral argument on December 6, 2019, Judge Isenhour acknowledged the

analysis he was required to undertake, remarking he would need "to make a

determination of whether there's been a substantial change of circumstances

since 2015 to now." The judge quoted directly from the alimony statute, and

specifically, N.J.S.A. 2A:34-23(l)2 to explain that because plaintiff was self-


2
    This statute provides:

              When a self-employed party seeks modification of
              alimony because of an involuntary reduction in income
              since the date of the order from which modification is
              sought, then that party’s application for relief must
              include an analysis that sets forth the economic and
              non-economic benefits the party receives from the


                                                                          A-3334-19
                                        4
employed, his modification application had to "include an analysis that sets forth

the economic and non-economic benefits [he] receives from the business, and

which compares these economic and non-economic benefits to those that were

in existence at the time of the entry of the order." The judge added he was

"concern[ed] . . . whether [plaintiff] complied with the statute in terms of his

submission." At the conclusion of the December 2019 hearing, rather than

denying plaintiff's application outright, the judge reserved his decision and

entered an order allowing plaintiff until the end of the month to "submit a

supplemental certification detailing the current economic and non-economic

benefits he receives from his business and comparing them to the economic and

non-economic benefits he received at the time of the December 22, 2015 consent

order."   At plaintiff's request, the deadline to submit his supplemental

certification was extended until January 24, 2020.

      On March 9, 2020, following receipt of plaintiff's supplemental

certification and defendant's response to same, the judge issued a comprehensive

twenty-page opinion, denying plaintiff's modification motion, as well as his

request for a hearing. The judge also awarded defendant $2100 in counsel fees,


            business, and which compares these economic and non-
            economic benefits to those that were in existence at the
            time of the entry of the order. (Emphasis supplied).
                                                                            A-3334-19
                                        5
concluding plaintiff "did not act reasonably when he did not comply with the

court order of December 6, 2019." The judge noted he granted plaintiff an

extension to submit his supplemental certification, yet his accountant's "report

only summarized what was previously provided to the court, and further details

were not included as needed."          The judge specified plaintiff's updated

information

              only cover[ed] plaintiff's 2009 through 2013 cash flow
              and 2017 through 2018 cash flow. This report was
              previously already provided to the court with plaintiff's
              original motion. The analysis for years 2009 through
              2013 is not relevant to this court. The 2017 analysis
              does not list noneconomic benefits because plaintiff’s
              accountant made adjustments and reported it as taxable
              income, and the total cash flow reported for 2017 was
              $90,388. The 2018 analysis lists $4,807 as plaintiff’s
              total non-economic income. Plaintiff’s economic
              income in 2018 was $85,669. The sole update provided
              by [plaintiff's accountant] since the parties’ appearance
              before the court on December 6, 2019, is an executive
              summary, dated January 15, 2020, on plaintiff’s cash
              flow analysis from 2009 through 2013 and 2017 and
              2018.

      Additionally, the judge observed plaintiff's supplemental certification

included copies of three emails from different sources who notified plaintiff they

could not offer him employment at that time. The judge found

              plaintiff failed to comply with N.J.S.A. 2A:34-23(l) as
              he has not supplied the court with a detailed comparison
              and analysis of his economic and non-economic

                                                                            A-3334-19
                                         6
            benefits in 2015 and now. Plaintiff’s supplemental
            certification instead referenced [his accountant's]
            summary analysis of previously submitted reports
            without additional information. Therefore, the court
            denies plaintiff’s motion to modify or terminate
            alimony.

      We distill plaintiff's arguments on appeal to five main issues. First, he

contends Judge Isenhour erred in denying him a plenary hearing even though

plaintiff provided sufficient information to warrant a hearing to address the facts

in dispute. Second, he argues the judge did not properly assess his ability to pay

support. Third, he contends the judge should have granted him a reduction in

his life insurance obligation based on his future support obligations. Fourth, he

argues the judge erred in concluding the 2015 consent order took into account

"consideration for [the children's] college attendance."    Finally, he maintains

the judge erred in compelling him to pay defendant's legal fees.            These

arguments are unavailing. We address plaintiff's first four arguments before

separately considering his counsel fee argument.

      Our review of a trial judge's fact-finding function is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). A judge's fact-finding is "binding on appeal

when supported by adequate, substantial, credible evidence." Id. at 411-12

(citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)).

"Because of the family courts' special jurisdiction and expertise in family

                                                                             A-3334-19
                                        7
matters, appellate courts should accord deference to family court factfinding."

Id. at 413. A judge's purely legal decisions, however, are subject to our plenary

review. Crespo v. Crespo, 395 N.J. Super. 190, 194 (App. Div. 2007) (citing

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      New Jersey "has a strong public policy favoring [the] enforcement of

agreements."    Massar v. Massar, 279 N.J. Super. 89, 93 (App. Div.

1995) (citing Dep't of Pub. Advoc. v. N.J. Bd. of Pub. Utils., 206 N.J. Super.

523, 528 (App. Div. 1985)). This is particularly true in family actions, where

"[t]he law grants particular leniency to agreements made in the domestic arena"

and allows "judges greater discretion when interpreting such agreements."

Guglielmo v. Guglielmo, 253 N.J. Super. 531, 542 (App. Div. 1992) (citing

N.J.S.A. 2A:34-23).

      "Settlement of disputes, including matrimonial disputes, is encouraged

and highly valued in our system."          Quinn v. Quinn, 225 N.J. 34, 44

(2016) (citing Konzelman v. Konzelman, 158 N.J. 185, 193 (1999)). "Marital

agreements . . . are approached with a predisposition in favor of their validity

and enforceability" so long as the agreement is voluntary and deemed "fair and

equitable." Massar, 279 N.J. Super. at 93 (citing Petersen v. Petersen, 85 N.J.


                                                                           A-3334-19
                                       8
638, 642 1301 (1981)). Our Supreme Court "has observed that it is 'shortsighted

and unwise for courts to reject out of hand consensual solutions to vexatious

personal matrimonial problems that have been advanced by the parties

themselves.'" Quinn, 225 N.J. at 44 (quoting Konzelman, 158 N.J. at 193).

Thus, "fair and definitive arrangements arrived at by mutual consent should not

be unnecessarily or lightly disturbed." Ibid. (quoting Konzelman, 158 N.J. at

193-94).

      Support orders are subject to review and modification upon a showing of

"changed circumstances." Lepis v. Lepis, 83 N.J. 139, 146 (1980). "When the

movant is seeking modification . . . that party must demonstrate that changed

circumstances have substantially impaired the ability to support himself or

herself." Id. at 157.

      As we have noted, and Judge Isenhour properly recognized, the

application of a self-employed movant who seeks to modify alimony based on

an involuntary reduction in income "must include an analysis that sets forth the

economic and non-economic benefits the party receives from the business, and

which compares these economic and non-economic benefits to those that were

in existence at the time of the entry of the order." N.J.S.A. 2A:34-23(l). See

also Beck v. Beck, 239 N.J. Super. 183, 190 (App. Div. 1990) (An assessment


                                                                          A-3334-19
                                       9
of changed circumstances requires a judge to compare the obligor's current

financial situation against the obligor's financial situation when the order to be

modified was entered). Also, "[w]hen the movant is seeking modification of

child support, the guiding principle is the 'best interests of the children.'" Lepis,

83 N.J. at 157 (citing Hallberg v. Hallberg, 113 N.J. Super. 205, 209 (App. Div.

1971)).

      A movant seeking to modify his or her support obligations bears the

burden of proof that a modification is warranted. Ibid. A plenary hearing is

only required when a party demonstrates "the existence of a genuine issue as to

a material fact." Id. at 159. Once the moving party "has demonstrated a prima

facie showing of a substantial change of circumstances . . . then the court will

order the opposing party to file a copy of a current case information statement"

and provide other financial information. R. 5:5-4(a)(4); Zazzo v. Zazzo, 245

N.J. Super. 124 (App. Div. 1990).

      In Lepis, the Court recognized a non-exhaustive list of factors that give

rise to changed circumstances warranting modification of a support obligation.

83 N.J. at 151-52. Changed circumstances may "include 'an increase in the cost

of living, an increase or decrease in the income of the supporting or supported

spouse, cohabitation of the dependent spouse, illness or disability arising after


                                                                              A-3334-19
                                        10
the entry of the judgment, and changes in federal tax law.'" Quinn, 225 N.J. at

49 (quoting J.B. v. W.B., 215 N.J. 305, 327 (2013)).

      A mere showing of an obligor's reduction in income is not dispositive. In

fact, current earnings have never been viewed as "the sole criterion [upon which]

to establish a party's obligation for support." Weitzman v. Weitzman, 228 N.J.

Super. 346, 354 (App. Div. 1988). A party's "potential to generate income is a

significant factor to consider when determining his or her ability to pay

[support]." Miller v. Miller, 160 N.J. 408, 420 (1999).

      Generally, a payor must show that there has been a "substantial, non-

temporary change[] in [the payor's] ability to support [himself or herself] or pay

support." Gordon v. Rozenwald, 380 N.J. Super. 55, 67-68 (App. Div. 2005).

Indeed, "[c]ourts have consistently rejected requests for modification based on

circumstances which are only temporary or which are expected but have not yet

occurred." Lepis, 83 N.J. at 151. There is no "brightline rule by which to

measure when a changed circumstance has endured long enough to warrant a

modification of a support obligation." Larbig v. Larbig, 384 N.J. Super. 17, 23

(App. Div. 2006). "[S]uch matters turn on the discretionary determinations of

Family Part judges, based upon their experience as applied to all the relevant

circumstances . . . ." Ibid. As we noted in Larbig, "what constitutes a temporary


                                                                            A-3334-19
                                       11
change in income should be viewed more expansively when urged by a self -

employed obligor," because such an obligor is "in a better position to present an

unrealistic picture of his or her actual income than a W-2 wage earner." Ibid.

      Here, we are convinced Judge Isenhour correctly concluded plaintiff

failed to establish a prima facie case of changed circumstances from the time the

parties entered into their 2015 consent order to the date of his 2019 modification

application. As the judge observed at oral argument in December 2019, and

again in his March 2020 cogent opinion, plaintiff's submissions did not include

an analysis comparing his economic and non-economic benefits from December

2015 to those enjoyed at the time of his application in 2019. Moreover, at oral

argument, plaintiff referred us to his accountant's letter of January 15, 2020,

contending the expert report provided the requisite comparative analysis to

warrant a plenary hearing in this matter. Plaintiff is mistaken. His expert's

report reviewed plaintiff's pre-tax cash flow for 2009 through 2013 for reasons

we cannot fathom, given that this timeframe was not relevant to what Judge

Isenhour had to decide. The 2020 report also included the "economic and non-

economic components" of plaintiff's pre-tax cash flow for 2017 through 2018.

Missing, of course, was an analysis of plaintiff's economic and non-economic

benefits in 2015 as compared to those benefits at the time plaintiff filed his 2019


                                                                             A-3334-19
                                       12
modification application. Under these circumstances, plaintiff did not establish

a basis to be relieved from the support and life insurance obligations outlined in

the 2015 consent order, nor did he demonstrate an entitlement to a plenary

hearing.

      Lastly, we perceive no basis to disturb the trial court's modest award of

counsel fees to defendant.     Rule 5:3-5(c) requires a judge to consider the

following factors in deciding to award counsel fees in a matrimonial action:

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (2) the
            reasonableness and good faith of the positions
            advanced by the parties; (4) the extent of the fees
            incurred by both parties; (5) any fees previously
            awarded; (6) the amount of fees previously paid to
            counsel by each party; (7) the results obtained; (8) the
            degree to which fees were incurred to enforce existing
            orders or to compel discovery; and (9) any other factor
            bearing on the fairness of an award.

            [Strahan v. Strahan, 402 N.J. Super. 298, 316-17 (App.
            Div. 2008) (quoting R. 5:3-5(c))(emphasis supplied).]

An award of counsel fees should only be disturbed on the "rarest occasion" based

on a "clear abuse of discretion." Id. at 317 (quoting Rendine v. Pantzer, 141

N.J. 292, 317 (1995)).

      Here, Judge Isenhour found plaintiff "acted unreasonably as he did not

properly submit a supplemental certification as ordered by the court." Further,

                                                                            A-3334-19
                                       13
the judge concluded defendant "prevailed in her cross-motion" to enforce

plaintiff's support obligations. We also observe that paragraph 10.5 of the MSA

provided: "Should either the husband or wife fail to abide by the terms of this

agreement, the defaulting party shall indemnify the other for all reasonable

expenses and costs, including attorney's fees, incurred in successfully enforcing

this agreement." Given this language in the MSA, which was not modified under

the 2015 consent order, and based on the results of the parties' cross applications,

we are satisfied the judge did not abuse his discretion in awarding defendant

$2500 in counsel fees.

      In sum, we discern no basis to reverse the March 9, 2020 order. Indeed,

the record amply supports Judge Isenhour's factual findings and, in light of those

findings, his legal conclusions are sound.

      We find plaintiff's remaining arguments to be without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-3334-19
                                        14